DETAILED ACTION
This action is in response to examiner initiated interview on 9/27/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8, 10-18, & 20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Norbert Lazar (71,885) on 9/27/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1. (Currently Amended) A method, comprising:	
identifying, with reference to a predetermined ruleset for an online meeting, a list of eligible required participants, wherein each of the eligible required participants is a vote-enabled individual;
identifying, using at least one identity-determining technique, identities for present participants in the online meeting;
determining, with reference to the predetermined ruleset and upon comparison of the list of the eligible required participants to the identified identities of the present participants, that a minimum threshold number of the eligible required participants are present in the online meeting; 

identifying, at a point during the online meeting, that the minimum threshold number of the eligible required participants are not present in the online meeting to facilitate a vote on a matter associated with the online meeting; and
performing an action based upon the determination, wherein the performing the action comprises delaying continuance of the online meeting until the minimum threshold number of the eligible required participants is detected. 
2. (Original) The method of claim 1, wherein the identifying the identities comprises identifying the identities using at least one identity-determining technique selected from the group consisting of: username/password identification, pin number identification, caller identification, voice recognition, facial recognition, device network setting identification, and device proximity information. 
3. (Original) The method of claim 1, wherein the minimum threshold number corresponds to one of: a minimum number of the eligible required participants or a minimum percentage of the eligible required participants. 
4. (Original) The method of claim 1, wherein the determining comprises continuously determining throughout the online meeting and wherein the performing the action comprises performing the action responsive to occurrence of a predetermined event. 
5. (Original) The method of claim 1, wherein the performing the action comprises providing a notification of the determination. 
 (Original) The method of claim 5, wherein the present participants in the online meeting connect to the online meeting using a connection medium type and wherein the notification is of a notification type dictated by the connection medium type.
7. (Original) The method of claim 5, wherein the notification is provided to at least one of: the eligible required participants and the present participants. 
8. (Original) The method of claim 5, wherein the notification provides an indication of at least one of: the list of the eligible required participants, the present participants in the online meeting, the minimum threshold number, and the eligible required participants present in the online meeting. 
9. (Cancelled) 
10. (Original) The method of claim 1, wherein the performing the action comprises contact at least one of the eligible required participants determined to not be present at the online meeting. 
11. (Currently Amended) An information handling device, comprising:
a processor;
a memory device that stores instructions executable by the processor to:
identify, with reference to a predetermined ruleset for an online meeting, a list of eligible required participants; 
identify, using at least one identity-determining technique, identities for present participants in the online meeting, wherein each of the eligible required participants is a vote-enabled individual; 

initiating, responsive to the determining, the online meeting; 
identifying, at a point during the online meeting, that the minimum threshold number of the eligible required participants are not present in the online meeting to facilitate a vote on a matter associated with the online meeting;  and
perform an action based upon the determination, wherein the performing the action comprises delaying continuance of the online meeting until the minimum threshold number of the eligible required participants is detected. 
12. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to identify comprise instructions executable by the processor to identify the identities using at least one identity-determining technique selected from the group consisting of: username/password identification, pin number identification, caller identification, voice recognition, facial recognition, device network setting identification, and device proximity information. 
13. (Original) The information handling device of claim 11, wherein the minimum threshold number corresponds to one of: a minimum number of the eligible required participants or a minimum percentage of the eligible required participants. 
14. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to 
15. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to perform the action comprise instructions executable by the processor to provide a notification of the determination. 
16. (Original) The information handling device of claim 15, wherein the present participants in the online meeting connect to the online meeting using a connection medium type and wherein the notification is of a notification type dictated by the connection medium type. 
17. (Original) The information handling device of claim 15, wherein the notification is provided to at least one of: the eligible required participants and the present participants.
18. (Original) The information handling device of claim 15, wherein the notification provides an indication of at least one of: the list of the eligible required participants, the present participants in the online meeting, the minimum threshold number, and the eligible required participants present in the online meeting.
19. (Cancelled) 
20. (Currently Amended) A product, comprising:
a storage device that stores code, the code being executable by a processor and comprising:
code that identifies, with reference to a predetermined ruleset for an online meeting, a list of eligible required participants; 
, wherein each of the eligible required participants is a vote-enabled individual; 
code that determines, with reference to the predetermined ruleset and upon comparison of the list of the eligible required participants to the identified identities of the present participants, that a minimum threshold number of the eligible required participants are present in the online meeting;
initiating, responsive to the determining, the online meeting; 
identifying, at a point during the online meeting, that the minimum threshold number of the eligible required participants are not present in the online meeting to facilitate a vote on a matter associated with the online meeting;  and
code that performs an action based upon the determination, wherein the performing the action comprises delaying continuance of the online meeting until the minimum threshold number of the eligible required participants is detected.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20200396065 A1, SYSTEM AND METHOD USING A FITNESS-GRADIENT BLOCKCHAIN CONSENSUS AND PROVIDING ADVANCED DISTRIBUTED LEDGER CAPABILITIES VIA SPECIALIZED DATA RECORDS
ii. US 20190392469 A1, Incenting A Consumer To View An Online Advertisement Of A Merchant With Whom The Consumer Was Unlikely To Have Multiple Prior Transactions

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446